Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 22 December 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 22. Decr: 1806

Last Evening I received your’s of the 14th: which makes me anxious to hear from you again—Your sore throat and George’s cough will keep me upon thorns untill I hear better tidings of you—I am perhaps the more susceptible on this subject from the heavy calamity so recently befallen the family here.—It is vain to lament or to anticipate—and would be vain to attempt expressing what I feel.
The weather I hope has ere this mitigated its severity with you as it has here—The River which was frozen over is again open, and the Snow has almost disappeared from the ground—We had last week and the week before as much and as bitter cold weather nearly as was experienced through the whole of the last Winter.
I have given as you desire your best love to Mr: Tracy, who thanks you for your kind remembrance, and is peculiarly gratified by it. His health is I think better than at any time since I have known him, but still infirm
Your Mamma desires me to tell you that the reason of her not writing, is that she has a sore finger on the right hand—Catharine says she is not to write untill she has answers to her two last Letters to Caroline.
On Saturday we committed the remains of poor little Walter to the grave at Rock-Hill-Church—Mr: & Mrs: Hellen are yet in deep affliction—but well in health.
Heaven bless you, and my dear boys—
John Q. Adams